Order unanimously reversed, on the law, without costs, and motion denied. Memorandum: Special Term erred in granting plaintiff permission to amend her complaint to include a cause of action to enforce a prenuptial agreement entered into in Canada, where the parties formerly resided. Although CPLR 302 (b) has been liberally construed to protect New York domiciliaries, plaintiff, a nondomiciliary, is required to show that defendant had "minimum contacts” within the State in order to satisfy due process requirements (see, International Shoe Co. v Washington, 326 US 310; Browne v Browne, 53 AD2d 134,136, appeal dismissed 40 NY2d 917). (Appeal from order of Supreme Court, Onondaga County, Sullivan, J. — discovery.) Present — Callahan, J. P., Boomer, Green, O’Donnell and Pine, JJ.